Title: From Abigail Smith Adams to Harriet Welsh, 8 December 1815
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					
				
				I have lost my dear venerable second Father and ancient Friend, the upright Christian, the noblest work of God, an honest Man—I heard he was unwell on wednesday the P and I went to visit him. he was in his parlour appeard to have a voilent cold, raised freely, but I observed spoke very faintly; and appeard to me at the time, like a Lamp just expiring. I left him, dubious whether I should ever see him again. but mrs Tufts said he was better than he had been for several Days and did not appear to me to think him dangerous. he was better last Evening went to Bed and Slept till midnight, when he waked in great distress, and at two oclock expired—the funeral will be on monday if your Father and Mother came up they will lodge with us—Mr Adams will not be in Town next week Taunton Court comes to take him of, the articles you sent there, are still there. if you could get them tomorrow and send them by mr C Adams, I should be glad of themI inclose a Letter which you may show to your Father and Brothers, as I have taken it without leave, return it tomorrow. in the National paper are some Letters from Goveneur  Cass to a mr Johnson British Agent amongst the Indians, which show that mr A is right in his judgment and opinions—I received the articles sent by Stage Yours affecly
				
					A A
				
				
			